Case 3:14-cr-00075-BJD-PDB Document 381 Filed 06/17/21 Page 1 of 2 PageID 6842




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                  NO. 3:14-cr-75-BJD-PDB

DAVID MING PON,

            Defendant.



                                   Order

      David Ming Pon moves for reconsideration of the June 14, 2021, order
directing him to, by June 18, 2021, provide the United States’ counsel three
alternative dates and times in June for his deposition. Doc. 378 (motion), Doc.
376 (order). He also moves for a 90-day stay. Doc. 378. He provides two
letters from his doctors. Docs. 378-1, 378-2. The United States contends the
Court should maintain the directive in the June 14, 2021, order. Doc. 380.

      The Court grants Mr. Pon’s motions, Doc. 378, only to the extent the
Court has carefully reconsidered the previous ruling in light of the
information in the letters. But the Court otherwise denies the relief he
requests. He shows no good reason why he cannot attend a virtual deposition
from his home on a day and at a time of his choosing to accommodate any
medical appointments he might have to schedule. He shows no reason why
more time to retain counsel is warranted. He shows no reason why the
United States Supreme Court is likely to grant his petition among the
thousands filed each term.
Case 3:14-cr-00075-BJD-PDB Document 381 Filed 06/17/21 Page 2 of 2 PageID 6843




      The June 14, 2021, order, Doc. 376, stands, except the Court sua sponte
extends the deadline to provide the United States three dates and times in
June to June 21, 2021, in light of tomorrow’s federal holiday.

      Ordered in Jacksonville, Florida, on June 17, 2021.




c:    Tysen Duva, Assistant United States Attorney
      Bonnie Glober, Assistant United States Attorney

      David Ming Pon (by USPS and email)
      5150 Fairway Oaks Drive
      Windermere, FL 34786
      Healall888@gmail.com
